Opinion filed March 22, 2012




                                            In The


   Eleventh Court of Appeals
                                           __________

                                    No. 11-11-00332-CR
                                        __________

                        BOBBY MERRILL BERRY, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 29th District Court

                                   Palo Pinto County, Texas

                                  Trial Court Cause No. 14565


                            MEMORANDUM                  OPINION
       The jury convicted Bobby Merrill Berry of aggravated sexual assault and assessed his
punishment at confinement in the Institutional Division of the Texas Department of Criminal
Justice for life. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.1 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).                                              Following the
procedures outlined in Anders and Schulman, we have independently reviewed the record, and
we agree that the appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at
409.
       We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                                                    PER CURIAM

March 22, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




       1
           By letter, this court granted appellant thirty days in which to exercise his right to file a response to counsel’s brief.

                                                                   2